DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered.  The drawing objection is withdrawn based on the newly filed drawings.  The 35 U.S.C 112(b) rejection is withdrawn based on the amendments.
The independent claims have been amended.  The applicant argues Ura does not disclose this feature, but does not elaborate why.  The rejection has been updated to address the amendments; this is necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 4-5, 7-9, 11-12, and 14-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ura (U.S Pre-Grant Publication 20120137705) hereinafter Ura.
Regarding claim 1, Ura discloses:
An assembly of a gas turbine engine {[0001]}, comprising:
a first component {Figure 4 (16)};
a second component disposed radially outboard of the first component {Figure 4 (17) has portions radially outboard of (16)},
the second component including one or more flange segments circumferentially spaced apart by one or more flange openings {Figure 3 (17) has flange openings (17b) which separate flange segments},
each flange segment including a groove extending radially outwardly from a radially inboard surface of each flange segment between the first component and the second component {Figure 4 (17a), [0024]}; and
a retaining wire extending along each groove and disposed radially between the first component and the second component to axially retain the second component to the first component {Figure 4 retaining wire (26) retains (17) to (16), [0024]};
wherein a radial cross-sectional size of the retaining wire is greater than a radial gap between the radially inboard surface of the second component and the first component {Figure 4 retaining wire (26) retains (17) to (16) and has a cross-sectional size greater than the radial gap, [0024]}
wherein the retaining wire includes a removal feature extending across a flange opening of the one or more flange openings {Figure 3 wire (26) has removal feature (26a), this extends across the flange opening (17b) as the loop has to exit through this opening to reach the axial face where (17d) is located, [0027]; (26a) extends partially across the circumferential length of the flange opening}.
Regarding claim 2, Ura further discloses wherein the retaining wire is configured for installation through a flange opening of the one or more flange openings {[0030], (26) is installed through (17b)}.
Regarding claim 4, Ura further discloses wherein the removal feature is a loop portion formed in the retaining wire {Figure 6 (26a), [0032]}.
Regarding claim 5, Ura further discloses wherein both of a first wire end of the retaining wire and a second wire end of the retaining wire are installed into the groove {[0030]}.
Regarding claim 7, Ura further discloses wherein the retaining wire has a circular cross-sectional shape {Figure 4 (26), [0024]}.
Regarding claim 8, Ura discloses:
A face seal assembly of a gas turbine engine {[0001], Figure 1 (19) is considered a face seal as the outer face of (19) seals against the adjacent face of (17), [0018]; liner (25) may be considered a face seal as well}, comprising:
a seal element {Figure 1 (25) seals relative to the blade (12) with a small gap (g), [0018]};
a seal carrier in which the seal element is disposed {Figure 1 (22) has the seal (19) disposed};
a seal shroud disposed radially outboard of the seal carrier {Figure 1 (16) is almost entirely radially outboard of (22)};
a seal support disposed radially outboard of the seal shroud {Figure 1 (17) has portions radially outboard of (16)},
the seal support including one or more flange segments circumferentially spaced apart by one or more flange openings {Figure 3 (17) has flange openings (17b) which separate flange segments},
each flange segment including a groove extending radially outwardly from a radially inboard surface of each flange segment between the seal shroud and the seal support {Figure 4 (17a), [0024]}; and
a retaining wire extending along each groove and disposed radially between the seal shroud and the seal support to axially retain the seal shroud to the seal support {Figure 4 retaining wire (26) retains (17) to (16), [0024]};
wherein a radial cross-sectional size of the retaining wire is greater than a radial gap between the radially inboard surface of the seal support and the seal shroud {Figure 4 retaining wire (26) retains (17) to (16) and has a cross-sectional size greater than the radial gap, [0024]}
{Figure 3 wire (26) has removal feature (26a), this extends across the flange opening (17b) as the loop has to exit through this opening to reach the axial face where (17d) is located, [0027]}.
Claims 9, 11-12, and 14 are rejected and addressed identically to claims 2, 4-5, and 7 respectively.  For purposes of brevity and clarity the rejections are not repeated.  See the rejections of claims 2, 4-5, and 7 above.
Regarding claim 15, Ura discloses wherein:
the seal carrier includes an axial stop {Annotated Figure 1 (I)}; and
the seal shroud includes a shroud lip {Annotated Figure 1 (II)};
wherein the shroud lip is disposed axially between the axial stop and the retaining wire {Annotated Figure 1 (II) is between (I) and (26)}.

    PNG
    media_image1.png
    664
    760
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ura in view of Holder (U.S Patent 5,137,284) hereinafter Holder.
Regarding claim 6, Ura discloses the assembly of claim 1, but is silent regarding the material the retaining wire is formed of.  Holder pertains to face seals in gas turbines.  Holder teaches wherein the retaining wire is formed from metallic material {Column 3 line 66- Column 4 line 1}.  
One of ordinary skill in the art would have to choose a material to form the retaining wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a metallic material as taught by Holder for the retaining wire.  One of ordinary skill in the art would be motivated to do so as metals are commonly used in gas turbine engine components including retaining wire/rings {Holder Column 3 lines 66- Column 4 line 1}.
The combination of Ura and Holder teaches wherein the retaining wire is formed from one of metallic strip stock or sheet stock as strip stock and sheet stock.  This is due to, strip stock could be considered the retaining ring of Holder under a broadest reasonable interpretation of strip stock and that being formed from the terms “strip stock and sheet stock” loosely correlate to a series of steps to prepare the metal for future manufacturing.  These steps are product by process limitations that do not change the structure implied to the apparatus (see MPEP 2113 I).
Claim 13 is rejected and addressed identically to claim 6.  For purposes of brevity and clarity the rejections are not repeated.  See the rejections of claim 6 above.
Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (U.S Pre-Grant Publication 20030184022) hereinafter Brauer in view of Ura.

    PNG
    media_image2.png
    777
    901
    media_image2.png
    Greyscale

Regarding claim 8, Brauer discloses:
A face seal assembly of a gas turbine engine {[0001]}, comprising:
a seal element {Annotated Figure 2 (III) the portion of (60) that contacts (144)};
a seal carrier in which the seal element is disposed {Figure 3 (60) is disposed in (52)};
a seal shroud disposed radially outboard of the seal carrier {Figure 3 (60) is radially outboard of (52)};
a seal support disposed radially outboard of the seal shroud {Figure 3 (88) is radially outboard of (60)},
the seal support including one or more flange segments circumferentially spaced apart by one or more flange openings {Annotated Figure 2 (IV) has to have a flange opening based on the surrounding cross hatching and lack of cross hatching at (IV)},
each flange segment including a groove extending radially outwardly from a radially inboard surface of each flange segment between the seal shroud and the seal support {Annotated Figure 2 (V) is the groove in each flange segment and is between shroud (60) and support (88)}; and
a retaining wire extending along each groove and disposed radially between the seal shroud and the seal support {Annotated Figure 2 (VI)} to axially retain the seal shroud to the seal support {both (88) and (60) move axially together, [0021]};
wherein a radial cross-sectional size of the retaining wire is greater than a radial gap between the radially inboard surface of the seal support and the seal shroud {Annotated Figure 2 (VI) has a greater size than the radial gap}.
Brauer does not disclose:
Wherein the retaining wire includes a removal feature extending across a flange opening of the one or more flange openings.
Ura pertains to wire retained components in gas turbine engines.  Ura teaches wherein the retaining wire includes a removal feature extending across a flange opening of the one or more flange openings {Figure 3 wire (26) has removal feature (26a), this extends across the flange opening (17b) as the loop has to exit through this opening to reach the axial face where (17d) is located, [0027]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a wire removal feature extending across a flange opening as taught by Ura applied to the wire of Brauer.  One of ordinary skill in the art would be motivated to do so have a way to easily remove the wire that is secured in place {Ura [0027], [0032]}.       
Regarding claim 9, the combination of Brauer and Ura teaches the face seal of claim 8.  Brauer is silent regarding how the retaining wire is installed and therefore silent regarding, “wherein the retaining wire is configured for installation via a flange opening of the one or more flange openings”.
Ura teaches wherein the retaining wire is configured for installation via a flange opening of the one or more flange openings {[0030], (26) is installed through (17b)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to installed the wiring via a flange opening as taught by Ura and applied this to the wire/flange opening of Brauer.  One of ordinary skill in the art would be motivated to do so as a method to install the wire must be chosen by one of ordinary skill and Ura shows that wires are commonly installed through flange opening openings and there is benefits of the wire configuration of Ura for disassembly {Ura [0030], [0032]}.       
 {Annotated Figure 2 (VI) is installed by the flange openings in that the flange openings are present and impact the region that the retaining wire is installed}.
Regarding claim 16, Brauer further discloses further comprising a biasing element disposed at the seal carrier configured to urge the seal element toward a sealing surface {the seal element may be alternatively interpreted as Annotated Figure 2 (VII) and biasing element (124) that biases toward (122), [0031]}.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745